IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT




                             No. 01-30308
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANDRE PATRICK STAGGERS,

                                     Defendant-Appellant.


                        ---------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                         USDC No. 00-CV-378-A
                        ---------------------

                          September 28, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Andre Patrick Staggers, federal prisoner #02886-095, seeks a

certificate of appealability (COA) to appeal the district court’s
dismissal of his 28 U.S.C. § 2255 motion.      28 U.S.C.

§ 2253(c)(1)(B).    The district court granted Staggers an

evidentiary hearing to develop the factual bases of his habeas

claims.    Staggers challenges the district court’s failure to

grant his request for counsel at the evidentiary hearing.    Under

Rule 8(c) of the Rules Governing Section 2255 Proceedings,

Staggers was entitled to the appointment of counsel for the

hearing.    United States v. Vasquez, 7 F.3d 81 (5th Cir. 1993).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            O R D E R
                          No. 01-30308
                              - 2 -

His motion for COA is therefore GRANTED.   The district court’s

judgment is VACATED and this case is REMANDED for proceedings

consistent with this opinion.